       Case 1:15-cv-00162-RJS-DBP Document 153 Filed 05/03/19 Page 1 of 3



KYLE J. KAISER (13924)
Assistant Utah Attorney General
SEAN D. REYES (7969)
Utah Attorney General
160 East 300 South, Sixth Floor
P.O. Box 140856
Salt Lake City, Utah 84114-0856
Telephone: (801) 366-0100
Email: kkaiser@agutah.gov
Attorneys for District Defendants


                         IN THE UNITED STATES DISTRICT COURT

               IN AND FOR THE DISTRICT OF UTAH, NORTHERN DIVISION


  JOSEPH GUILDWOLFF,                          NOTICE OF PAROLE DATE FOR
                                Plaintiff,    DEFENDANT BRIANNE ALTICE
  v.

  DAVIS COUNTY SCHOOL DISTRICT,                     Case No. 1:15-cv-0162
  BOARD OF EDUCATION OF THE DAVIS             Case No. 1:15-cv-0157 (consolidated)
  SCHOOL DISTRICT, BRIANNE LAND
  ALTICE, BRYAN BOWLES, DEE
  BURTON, RICHARD FIRMAGE, KATHY                    Judge Robert J. Shelby
  EVANS, SCOTT NIELSEN, and DOES 1-             Magistrate Judge Dustin B. Pead
  10.
                        Defendants.
  And

  ADRIAN PEREZ-TAMAYO, GINA
  MUSCOLINO, and JOSE PEREZ-
  TAMAYO,
                        Plaintiffs,
  v.

  DAVIS COUNTY SCHOOL DISTRICT,
  DAVIS HIGH SCHOOL, BRIANNE LAND
  ALTICE, BRYAN BOWLES, CRAIG
  POLL, PAMELA PARK, CRAIG CARTER,
  DEE BURTON, RICHARD FIRMAGE,
  RYAN BISHOP, CATHY EVANS, DAVE
  [SCOTT] NIELSON, and DOES 1-10.

                                Defendants.
      Case 1:15-cv-00162-RJS-DBP Document 153 Filed 05/03/19 Page 2 of 3



       Counsel for the District Defendants provides this Court with notice that Defendant Altice

has been granted a parole date of September 10, 2019.

       During a hearing held in this matter on March 1, 2019, Counsel for the District

Defendants indicated that Ms. Altice was awaiting a hearing before the Utah Board of Pardons

and Parole. The Court asked that Counsel update the Court if Ms. Altice’s status changed.

Counsel for District Defendants has been made aware that Ms. Altice went before the Board on

April 16, 2019 and, as a result of that hearing, has been granted parole. Her parole date has been

set for September 10, 2019.


       DATED: May 3, 2019

                                             OFFICE OF THE
                                             UTAH ATTORNEY GENERAL


                                             /s/ Kyle J. Kaiser
                                             KYLE J. KAISER
                                             Assistant Utah Attorney General
                                             Counsel for District Defendants




                                                 2
      Case 1:15-cv-00162-RJS-DBP Document 153 Filed 05/03/19 Page 3 of 3



                              CERTIFICATE OF MAILING

       I certify that on May 3, 2019, I electronically filed the foregoing, NOTICE OF

PAROLE DATE FOR DEFENDANT BRIANNE ALTICE, using the Court’s electronic filing

system. I also certify that a true and correct copy of the foregoing was placed in outgoing, United

States mail, postage prepaid, marked “Legal Mail,” to the following:


Brianne Land Altice, No. 222952
Utah State Prison
PO Box 250
Draper, UT 84020-0250
Pro Se



                                              /s/ Lily Egginton




                                                3
